DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0109237 A1 to Morita et al. (hereinafter "Morita") in view of U.S. Patent Application Publication 2012/0075166 A1 to Marti et al. (hereinafter "Marti").
 Claim 1, Morita teaches a control method of a display unit in a medical system, the control method comprising: acquiring an environmental image of the display unit; acquiring, according to the environmental image, feature information of at least one user therein; and determining a specific user of the at least one user according to the feature information so as to generate a control signal (Figs. 1-3; Para. 45-64 of Morita; eye or gaze tracking capability of the headset 210 and/or processor 230 may be used to control a display device, such as the display device 110… video switchboxes and/or voice commands may be used with image-guided surgery to switch displays so that only image-guided surgery information is viewed… gaze tracking processor 230 recognizes that the user wants to see certain information and displays context-sensitive information for the patient on the display device 110, for example. Information on gaze and/or head position may be relayed from the processor 230 to determine information on the display device 110. Additionally, user preference information, information from the display device 110, and/or other input may be transmitted to configure the contents and/or other parameters of the display device 110), 
Morita does not explicitly disclose the control signal being used to drive the display unit to rotate such that the specific user watches the display unit easily.
However, Marti teaches a control signal being used to drive a display unit to rotate such that a specific user watches the display unit easily (Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… the device physically adjusts to the tilt angle (roll angle) of the user's head).
 Marti in order to modify the device taught by Morita. The motivation to combine these analogous arts would have been to advantageously provide interactive and adaptive displays, multi-display platforms, and actuated displays that react to a viewer's actions, position, and orientation (Para. 1 of Marti).

Regarding Claim 2, the combination of Morita and Marti teaches that the feature information comprises facial information or eye information of the user (Para. 58 of Morita; gaze tracking may be combined with a rules-based system for information retrieval. Based on rules, such as system rules, user rules, procedure-based rules, and/or user preferences, relevant information may be retrieved and/or filtered… biometric (e.g., retina pattern, iris scan, voice authentication) or other authentication method may be used to verify access to information).

Regarding Claim 3, the combination of Morita and Marti teaches that the control signal comprises a signal for driving the display unit to rotate by a certain angle (Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… the device physically adjusts to the tilt angle (roll angle) of the user's head).

Claim 4, the combination of Morita and Marti teaches that determining a specific user of the at least one user according to the feature information so as to generate a control signal comprises: identifying the user according to the feature information, comparing the identified user with preset information, and determining the specific user of the at least one user according to a comparison result so as to generate a corresponding control signal (Para. 45-64 of Morita; rules-based display control and/or hanging protocols may govern which user has control and priority
Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… If there is more than one user, some display elements can actuate for one user and other displays can actuate for a second user).

Regarding Claim 5, the combination of Morita and Marti teaches that the preset information comprises priority information of different users; comparing the identified user with preset information comprises: comparing the identified user with the priority information, and determining a priority level of the user (Para. 45-64 of Morita; rules-based display control and/or hanging protocols may govern which user has control and priority
Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… If there is more than one user, some display elements can actuate for one user and other displays can actuate for a second user).

Claim 6, the combination of Morita and Marti teaches that the control signal is configured to: drive the display unit to rotate by a certain angle towards the specific user having a high priority level (Para. 45-64 of Morita; rules-based display control and/or hanging protocols may govern which user has control and priority
Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… If there is more than one user, some display elements can actuate for one user and other displays can actuate for a second user).

Regarding Claim 7, the combination of Morita and Marti teaches that the feature information comprises first feature information and second feature information corresponding to the first feature information (Para. 58 of Morita; gaze tracking may be combined with a rules-based system for information retrieval. Based on rules, such as system rules, user rules, procedure-based rules, and/or user preferences, relevant information may be retrieved and/or filtered… biometric (e.g., retina pattern, iris scan, voice authentication) or other authentication method may be used to verify access to information).

Regarding Claim 8, the combination of Morita and Marti teaches that the first feature information comprises the eye information of the user; the second feature information comprises the facial information of the user (Para. 58 of Morita; gaze tracking may be combined with a rules-based system for information retrieval. Based on rules, such as system rules, user rules, procedure-based rules, and/or user preferences, relevant information may be retrieved and/or filtered… biometric (e.g., retina pattern, iris scan, voice authentication) or other authentication method may be used to verify access to information).

Regarding Claim 9, the combination of Morita and Marti teaches that determining a specific user of the at least one user according to the feature information so as to generate a control signal comprises: determining a watching requirement of the user with respect to the display unit according to the first feature information; identifying the user according to the second feature information, and comparing the user with preset information; and determining the specific user of the at least one user according to a determination result of the watching requirement and a comparison result so as to generate the corresponding control signal  (Para. 45-64 of Morita; rules-based display control and/or hanging protocols may govern which user has control and priority
Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… If there is more than one user, some display elements can actuate for one user and other displays can actuate for a second user).

Regarding Claim 10, the combination of Morita and Marti teaches that the preset information comprises priority information of different users; comparing the user with preset information further comprises: comparing the user with the priority information, and determining a priority level of the user (Para. 45-64 of Morita; rules-based display control and/or hanging protocols may govern which user has control and priority).

Regarding Claim 11, the combination of Morita and Marti teaches that the control signal is configured to: drive the display unit to rotate by a certain angle towards the specific user having a high priority level and having the watching requirement (Para. 45-64 of Morita; rules-based display control and/or hanging protocols may govern which user has control and priority
Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… If there is more than one user, some display elements can actuate for one user and other displays can actuate for a second user).

Regarding Claim 12, the combination of Morita and Marti teaches a control apparatus of a display unit in a medical system, the control apparatus comprising: an environmental image generation unit; a processing unit; and a drive unit, wherein the environmental image generation unit is used to generate an environmental image and transmit the environmental image to the processing unit; the processing unit is used to perform the method according to claim 1 so as to transmit a control signal to the drive unit (Figs. 1-3; Para. 45-64 of Morita; eye or gaze tracking capability of the headset 210 and/or processor 230 may be used to control a display device, such as the display device 110… video switchboxes and/or voice commands may be used with image-guided surgery to switch displays so that only image-guided surgery information is viewed… gaze tracking processor 230 recognizes that the user wants to see certain information and displays context-sensitive information for the patient on the display device 110, for example. Information on gaze and/or head position may be relayed from the processor 230 to determine information on the display device 110. Additionally, user preference information, information from the display device 110, and/or other input may be transmitted to configure the contents and/or other parameters of the display device 110); and the drive unit is used to receive the control signal so as to drive the display unit to rotate (Fig. 9; Par. 36-44 of Marti; actuation may also refer to rotational actuation… if a user tilts his head sideways (rolls), then the display may tilt sideways (roll) synchronously with the user… … the device physically adjusts to the tilt angle (roll angle) of the user's head… Sensor 906 transmits signals to an actuator signal generator module 908. This software module accepts signals from sensor 906 as input).

Regarding Claim 13, the combination of Morita and Marti teaches a medical system, comprising the control apparatus according to claim 12 (Figs. 1-2 of Morita).

Regarding Claim 14, the combination of Morita and Marti teaches a non-transitory computer-readable storage medium for storing a computer program, wherein when executed by a computer, the computer program causes the computer to perform the control method according to claim 1 (Claim 16; Para. 31 of Morita).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622